Appeal from an order of the Supreme Court, Erie County (David J. Mahoney, J.), entered March 26, 2003. The order granted defendant’s motion for summary judgment dismissing the complaint in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action to recover damages for injuries she sustained in a skiing accident. At the time of the accident plaintiff was wearing her own ski boots and using skis and bindings rented from defendant. Plaintiff alleges that her injuries were caused by the failure of the bindings to release when she fell, and that the failure resulted from defendant’s negligence in providing her with bindings that were incompatible with her ski boots. Supreme Court properly granted defendant’s motion for summary judgment dismissing *1079the complaint. Defendant submitted proof establishing that the alleged failure of the bindings was not a proximate cause of plaintiff’s injuries. The speculative, unsubstantiated and conclusory opinion of plaintiffs expert is insufficient to raise a triable issue of fact (see Picerno v New York City Tr. Auth., 4 AD3d 349 [2004]; Koller v Leone, 299 AD2d 396, 397 [2002]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Lawton, JJ.